Citation Nr: 1518857	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow disorder, claimed as nerve damage, as the result of VA treatment at the Oklahoma City VA Medical Center (VAMC), including as the result of a right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and from June 1982 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As concerning his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow disorder, the December 2012 VA QTC elbow examination report discussed records of VA treatment that have not been associated with the claims file.  Specifically, in opining that the Veteran did not incur any additional disability as a result of VA treatment, the examiner relied upon electromyography studies (EMGs) of the Veteran's right arm conducted in November 2010 and October 2011.  Additionally, the examiner referenced records of VA treatment that occurred prior to his May 2011 right elbow arthroscopy with debridement and loose body removal, including right elbow x-rays taken in August 2009 and September 2010, an October 2010 right elbow MRI, and May 2011 VA progress notes detailing the Veteran's right elbow range of motion.  Further, the examiner discussed post-surgical VA physical therapy notes from May and June 2011.  See also December 2012 VA Elbow Examination Report (noting that "records that were reviewed but were not included in the Veteran's VA claims file" included the Veteran's VA computerized patient records system (CPRS) file and "VistaWeb - Oklahoma City VA records").  However, despite the fact that the December 2011 VA QTC examiner based his negative opinion primarily upon these records, none of them have been associated with either the physical or electronic claims file.  Because VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim, and because the above-mentioned VA treatment records are clearly pertinent to the claim, remand is required to associate these records with the Veteran's claims file, so that there is a complete record upon which to decide his claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, as secondary to service connected disabilities, a new VA examination is required to address the likelihood that the Veteran's currently diagnosed psychiatric disability is caused or aggravated by his service-connected disabilities.  In this regard, the Board finds that the April 2012 VA QTC examination report and opinion and the September 2012 addendum opinion, both of which address the relationship between the Veteran's psychiatric disability and his service connected disabilities, do not adequately address the issue of aggravation, as required by the Court of Appeals for Veterans' Claims (Court).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b).  Rather, the April 2012 VA QTC examiner simply opined that the Veteran's psychiatric disorder was less likely than not "proximately due to or the result of" his service-connected right and left knee conditions.  And the September 2012 addendum opinion found that the psychiatric disorder was also less likely than not "proximately due to or the result of" his service-connected lumbar spine disability.  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  Accordingly, further medical comment is required.

Additionally, the Board notes that, in finding against a relationship between the Veteran's claimed depression and his service-connected knee and low back disabilities, the VA QTC examiner who authored both the April 2012 examination report and opinion and the September 2012 addendum opinion, failed to adequately consider or address the competent lay evidence of record noting the Veteran's irritability and depressed mood resulting from his pain and decreased level of activity.  See September 2012 Statements of B.H., R.M., L.D.H., A.L.J., and J.H. (attesting to the Veteran's frustration, irritation, and sadness due to his inability to engage in many activities that he used to enjoy, partially as a result of knee and back pain).  See also August 2014 Board Hearing Testimony of the Veteran and his Wife (stating that the functional effects of his service-connected disabilities, including specifically his bilateral knee conditions, his low back disorder, and his tinnitus and right ear hearing loss, all contribute to his feelings of frustration, irritability and depression).  See, too, Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a layperson is competent to report on the onset and continuity of observable symptomatology); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Furthermore, the April 2012 VA QTC psychiatric examination, and by extension the September 2012 addendum opinion that relied entirely upon it, is based in part on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, in finding that the Veteran's diagnosed adjustment disorder with depressed mood was less likely than not the result of his service connected knee and low back disabilities, the examiner reasoned that the Veteran "began developing depression after unsuccessful right elbow surgery in [May 2011], and then losing his job in [February 2012], due to his elbow condition."  This finding, however, is not supported by the evidence of record, which reflects VA treatment for "depression, mild" as early as 2003.  See, e.g., February 2003 VA MHIS Comprehensive Evaluation / Initial Treatment Plan.  

Thus, the Board finds that the April 2012 VA QTC examination report and opinion and the September 2012 addendum opinion are not adequate for the purpose of making a decision on this claim.  Accordingly, a new examination is warranted to address the likelihood that the Veteran's current acquired psychiatric disorder, to include adjustment disorder with depressed mood, is caused or aggravated by his service-connected disorders (i.e. lumbar spine degenerative disc disease, right knee chondromalacia/degenerative changes, left knee chondromalacia, tinnitus, and right ear high frequency hearing loss), taking into account the competent and credible statements and testimony of the Veteran and his family members, as well as his complete psychiatric treatment history. 

As concerning his claim for an increased rating for his left knee chondromalacia, the Veteran testified at his August 2014 Board hearing that he felt his disability had worsened since he was last examined in April 2012.  Given that the Veteran complains of increasing symptomatology and considering that his last VA examination was more than 3 years ago, the Board finds that a new VA knee examination is warranted to determine the current level of severity of his service-connected left knee disability.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, in addition to the records concerning his right elbow treatment and surgery discussed above, the RO/AMC should also obtain and associate with the claims file any additional outstanding VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell, 2 Vet. App. at 613.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the following:  

(a)  All records related to the Veteran's May 2011 right elbow surgery, to include, but not limited to: 

*  EMGs of the Veteran's right arm conducted in November 2010 and October 2011; 

*  X-rays of the right elbow taken in August 2009 and September 2010;

*  An October 2010 right elbow MRI;

*  May 2011 VA progress notes detailing the Veteran's right elbow range of motion; 

*  VA physical therapy notes from May and June 2011; and 

*  May 2011 surgical notes, consent forms, and any additional documentation concerning his right elbow arthroscopy with debridement and loose body removal. 

(b)  All records of VA treatment not currently associated with the claims file, to include the Veteran's complete VA treatment records dated from April 2013 forward.  

2.  After obtaining all additional identified records, schedule the Veteran for an appropriate VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current psychiatric disorders found to be present.

As to each identified condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected low back, knee, or auditory disorders (lumbar spine degenerative disc disease, right knee chondromalacia/degenerative changes, left knee chondromalacia, tinnitus, and right ear high frequency hearing loss)

In rendering this opinion, the examiner should acknowledge and address the lay evidence of record noting the Veteran's irritability and depressed mood resulting from his pain and decreased level of activity, including the September 2012 statements of B.H., R.M., L.D.H., A.L.J., and J.H. attesting to the Veteran's frustration, irritation, and sadness due to his inability to engage in many activities that he used to enjoy as a result of knee and back pain, as well as the August 2014 Board hearing testimony of the Veteran and his wife stating that the functional effects of his service-connected disabilities, including specifically his bilateral knee conditions, his low back disorder, and his tinnitus and right ear hearing loss, all contribute to his feelings of frustration, irritability and depression.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left knee chondromalacia.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


